DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,057,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jin et al. (US Publication 2013/0002133).
In re Claim 1, Jin discloses a display device comprising: a display panel D comprising: a front display portion D1 and a side display portion D2, the front display portion and the side display portion being configured to emit light for displaying an image; a curved display portion between the front display portion and the side display portion (i.e. region between D1 and D2 as shown in Figures); and a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14) bent at an edge of the side display portion D2 and facing the front display portion D1; and a circuit board C connected to the pad portion of the display panel.
In re Claims 2, 7 and 12, Jin discloses wherein the circuit board C is on a surface of the pad portion N1 or N2. 
In re Claims 3, 8 and 13, Jin discloses wherein the pad portion N1 or N2 (see specifically Figure 14, for example) is between the front display portion D1 and the circuit board C.  
 In re Claim 6, Jin discloses a display device comprising: a display panel D comprising:  front display portion D1; a pad portion N1 or N2 (as shown in multiple Figures, but specifically Figures 12-14); and a bent display portion D2 (as shown in multiple Figures) between the front display portion and the pad portion, wherein the bent display portion comprises at least one curved portion (as shown in multiple Figures), wherein the front display portion D1 and at least a part of the bent display portion D2 are configured to emit light for displaying an image, and wherein the pad portion N1 or N2 is bent at an edge of the bent display portion and faces the front display portion; and a circuit board C connected to the pad portion N1 or N2 of the display panel.  

In re Claim 16, Jin discloses wherein the circuit board C directly contacts an end portion of the window 150.  See Jin, Figures 14 and 19.
In re Claims 17 and 18, Jin discloses wherein a housing on the window 150 has an aperture and allows the front and bent portions of the display to be viewable.  Jin, paragraphs 0121-0127.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133) in view LG Display (KR 10-2014-0108826) (herein “LG”) (from applicant’s IDS).  
In re Claims 4, 5, 9, 10, 14 and 15, Jin discloses the limitations as noted above, but does not explicitly disclose a printed circuit board on another surface of the display panel.  However, providing such is not new.  For example, LG discloses a circuit board 200 connected to a side portion 115 of a display, wherein the circuit board is then connected to a printed circuit board 700 (See for example Figure 3c and associated description) located on a bottom surface of the display.  It would have been obvious to a person having ordinary skill in the art of display electronics at a time just before the effective filing date of this application to have provided a printed circuit board, such as that disclosed in LG, with the apparatus as otherwise disclosed in Jin so as to provide an alternative mounting location for the electronics associated with controlling the display image.  It could be beneficial to incorporate more shock sensitive electronics further from the outer surfaces of the apparatus so as to further protect said electronics.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Publication 2013/0002133) in view of Myers et al. (US Publication 2013/0076649). 
In re Claims 19 and 20, Jin discloses the limitations as noted above, but does not explicitly disclose a transparent button.  However, providing such is not new.  For example, Myers discloses a transparent button 62 and a biasing member 94 to apply a pressure to the button and located in an aperture, wherein the transparent button 62 may be lens 102.  It would have been obvious to a person having ordinary skill in the art of display electronics at a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841